A0245B (Rev. ll/l6) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT CoURT

Western District of Washington

UNITED STATES OF AMERICA .IU])GMENT ]N A CRIMINAL CASE
V.

Rasheed Chafa Echols Case Number: 2: 18CR0013 12RAJ-015
USM Number: 49082-086

Cooper Offenbecher
Defendant’s Attomey

THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Indictment

l:| pleaded nolo contendere to count(s)

 

Which Was accepted by the court.
|:| Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 841(a), Conspiracy to Distribute Controlled Substances 06/06/20l 8 l

(b)(i)(o), and 346

The defendant is Sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

I:| The defendant has been found not guilty on count(s)

 

Count(s) 12 and 21 |:| is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
Or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay

restitution, the defendant must notify the court and United States AWmaterial changes in economic circumstances

 

Assistant United States Attomey

BP€D '-14 201 a - m

:ate of Izo§§` :n oily cnw W/
l '

t b un: of Judge

The Honorable Richard A. J on S

United States DiStrict Judae

 

Nam and'l`itleo dge : j lolq
z 1
Date

A024SB (Rev. ll/16) Judgment in a Criminal Case
Sheet 2 _ Imprisonment

Judgment _ Page 2 of 7
DEFENDANT: Rasheed Chafa Echols
CASE NUMBER: 2:18CR001312RAJ-015

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

l 8 M OMT¥\S , to be served consecutive to the sentence imposed in
Snohomish_County Superior Court case number 16-1-02578-6

Bf The court makes the following recommendations to the Bureau of Prisons:
MMM ?L_AC,EM-;m R'r Si-\a@_ii>mo l OP_ As -c/Lo$s, To FQM\ L,\(

P,s ‘?oss 1 13sz
K{ The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at |j a.m. l:| p.m. on

 

|:| as notified by the United States Marshal.

|:| The defendant shall surrender for service of Sentence at the institution designated by the Bureau of Priso_ns:

l:| before 2 p.m. on

 

l:l as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245B

(Rev. ll/16) Judgment in a Criminal Ca.se
Sheet 3 _ Supervised Release

Judgment _ Page 3 of 7

DEFENDANT: Rasheed Chafa Echols
CASE NUMBER: 2:18CR001312RAJ-015

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

)_i

7.

3 V~E.cii_z_‘>

MANDATORY CONDITIONS

You must not commit another.federal, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use'of a controlled substance. You must submit to one drulg test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by t

|:|
I:|

|:l

e court.

|:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check yapplicable)

You ir_iust make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Of I‘€Stl'[utiOIl. (check zfapph'cable)

You must cooperate in the collection of DNA as directed by the probation ofticer. (check yapplicab!e)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, Work, are a student, or were convicted of a qualifying offense. (checkg”applicable)

You must participate in an approved program for domestic violence. (check Npplimble)

You must complly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages.

A0245B Uev. ll/l 6) Judgmerit in a Crimirial Case
Sheet 3A _ Supervised Release

Judgrnent _ Page 4 of 7
DEFENDANT: Rasheed Chafa Echols
CASE NUMBER: 2118CR001312RAJ-015

STANDARD CONl)ITI()NS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum toolps needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the proiation o icer at least 10 days before the
change If notifyingt e robation o icer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer wit in 72 hours of becoming aware o a change or expected change

6. You m_ust allow the probation officer to_visit you at any tim_e at your home or elsewhere, and you must permit the_ _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain vieW.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing So. lf you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chan e where you work or anything about your work
(such as our position or your job re:s_ponsibilities), you must notify t e probation officer at least 10 days before the
change f notifying the probation o icer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware olf)a change or expected change

8. You must not communicate or interact with someone you know is_ engaged iri criminal activity. Ifyo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person Without first getting
the permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearrn, ammunition, destructive device, o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. _You must no_t act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that mstruction. The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S._probation officer.has instructed.rr_ie on the conditions specified by the court and has provided me With a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overview of Probati`on
and Supervised Release Condi`tions, available at Www.uscourts.gov.

Defendant’s Signature Date

 

A0245B (Rev. ll/ 16) Judgment in a Criminal Case
Sheet 3D ~ Supervised Release

Judgrnent - Page 5 of 7
DEFENDANT: Rasheed Chafa Echols
CASE NUMBER: 2118CRO()1312RAJ-015

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendants federal income tax
returns

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall participate as directed in the Moral Reconation Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must contribute towards the cost of
any pro grams, to the extent the defendant is financially able to do so, as determined by the U.S. Probation
Officer.

5. The defendant shall not associate with any known gang members

6. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §1030(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgment _ Page 6 of 7
DEFENDANT: Rasheed Chafa Echols

CASE NUMBER: 2:18CR001312RAJ-015
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessrnent JVTA Assessment* l Fine Restitution
TOTALS $ 100 Not applicable Waived Not applicable
|:l The determination of restitution is deferred until __ An Amended Judgment in a Cri'ml`nal Case (AO 245C)

will be entered after such determination

L__l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee _ Total Loss* Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

|:| Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

i:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the i:| fine [l restitution
|:l the interest requirement for the ll fine |:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a line and, accordingly, the imposition
of a fine is waived

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A024SB (Rev. 11/16) Judgnient in a Criniinal Case
Sheet 6 _ Schedule of Payments

Judgment _ Page 7 of 7
DEFENDANT: Rasheed Chafa Echols
CASE NUMBER: 2:18CR001312RAJ-015

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

11 During the period of probation in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of_` criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,

Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessmentj (2) restitution principal, (3) restitution interest, (4) Ene principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

